                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Criminal Action No. 12-45
                                              )
CARL R. STITT,                                )       Judge Cathy Bissoon
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion (Doc. 109) to reopen under Rule 60(b) will be dismissed as a second

or successive § 2255 petition.

       The present Motion seeks to revisit the Court’s enforcement of the collateral-attack

waiver in Defendant’s plea agreement. This issue was addressed in Defendant’s original 2255

Petition, and the Court ruled against him. See Doc. 89. Defendant sought a certificate of

appealability from the Court of Appeals of the Third Circuit, which was denied. See Doc. 96

(“reasonable jurists would [not] debate the District Court’s decision to enforce [Defendant’s]

knowing and intelligent waiver of his right to seek collateral review under 28 U.S.C. § 2255”).

       Defendant’s various and sundry filings and arguments notwithstanding, Rule 60(b) is not

a proper vehicle to revisit previously-decided unfavorable rulings. U.S. v. Medina, 2006 WL

3511754, *5 (E.D. Pa. Dec. 5, 2006) (“if the defendant seeks to relitigate issues already decided

by the district court on habeas, . . . the Rule 60(b) motion constitutes a successive habeas

petition”) (citing Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004)); accord Williams v.

U.S., 2018 WL 3093438, *3 (M.D. Pa. June 22, 2018) (“[a] Rule 60(b) motion . . . may not be

used as a means to reargue matters already argued and disposed of or as an attempt to relitigate a

point of disagreement between the [c]ourt and the litigant”) (citation to quoted source omitted);
U.S. v. Fausnaught, 2018 WL 1911247, *3 (M.D. Pa. Apr. 20, 2018) (“A Rule 60(b) motion may

not be used as a second bite at the apple.”) (citation to quoted source omitted).

       Having determined that Defendant’s Motion is a second or successive habeas petition,

the Court may either dismiss the petition or transfer it to the court of appeals pursuant to

28 U.S.C. § 1631. Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002). Because Defendant

already has fully-litigated the waiver issue − and because nothing in his Motion comes close to

satisfying the substantive requirements under 28 U.S.C. § 2244(b)(2) − transferring the petition

would not be in the interests of justice.

       Accordingly, Defendant’s Rule 60(b) Motion (Doc. 109) is DISMISSED. No certificate

of appealability will issue because jurists of reason would not find the Court’s conclusions

debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       IT IS SO ORDERED.



July 29, 2019                                         s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via First-Class U.S. Mail):

Carl R. Stitt
USMS 07951068
USP Hazelton
P.O. Box 2000
Bruceton Mills, WV 26525


cc (via ECF email notification):

All Counsel of Record




                                                  2
